Citation Nr: 0911529	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  03-16 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a depressive 
disorder, not otherwise specified. 

2. Entitlement to a total rating based upon individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1971, and again from April 1979 to September 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the benefits sought on appeal. 

In October 2005, the Board denied service connection for 
depressive disorder, not otherwise specified and TDIU. The 
veteran appealed the denial to the U.S. Court of Appeals for 
Veterans Claims (CAVC), which in a March 2008 Memorandum 
Decision, vacated the Board's October 2005 decision and 
remanded the matters for further adjudication. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran claims that he has a current psychiatric disorder 
that began as a result of one of his periods of active 
service. He also claims that he is unemployable as a result 
of his service-connected asthma. 

The Court remanded the issue of service connection for 
depressive disorder, not otherwise specified, because the 
Board, in its October 2005 decision, relied on an inadequate 
medical examination report and provided an inadequate 
statement of reasons or bases for its reliance on the report. 
The Veteran argued that the Board did not adequately explain 
its rejection of a medical opinion supportive of his claim in 
favor of another medical opinion that was not favorable to 
his claim. Both medical opinions failed to offer a medical 
rationale for the conclusions offered. As a result, the CAVC 
remanded the claim to the Board in an effort that a medical 
opinion can be given in the case that provides a rationale 
for its findings, and also so that the Board can provide 
adequate reasons and bases for its reliance on any medical 
opinion provided. 

As for the issue of entitlement to a TDIU, the CAVC remanded 
the issue because the Board relied on a June 2004 respiratory 
examination to make its decision that was inadequate for 
rating purposes. The examination report was not based upon 
the Veteran's medical history because there were no records 
available for the examiner's review. Additionally, the 
examiner failed to provide a full description of the effects 
of the Veteran's asthma on his ability to work, on the 
Veteran's ordinary activity, or the limitation of activity 
(if any) imposed by his service-connected asthma. 

The veteran should be provided VA examinations in connection 
with these claims in order that the evaluation of the 
disabilities are fully informed. Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991). 

Accordingly, this case is REMANDED for the following action: 

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for a depressive 
disorder, not otherwise specified  and 
for asthma that is not evidenced by the 
current record. The Veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 

2. Following a reasonable amount of time 
or upon the Veteran's response, the 
RO/AMC will afford the Veteran a 
comprehensive psychiatric examination, 
including any necessary studies, to be 
conducted by a qualified physician. The 
following considerations will govern the 
examination:

a. The claims folder and a copy of 
this remand will be reviewed by the 
examiner in conjunction with this 
examination, and the examiner must 
acknowledge such receipt and review 
in any report generated as a result 
of this examination.

b. The examiner must express an 
opinion as to whether an acquired 
psychiatric disorder was caused or 
aggravated by any incident of active 
military service. The examiner must 
state the medical basis for any 
opinion expressed. If the examiner 
is unable to state an opinion 
without a resort to speculation, he 
or she should so state. 

c. Any other necessary examinations 
must be conducted, if deemed 
necessary by the examiner or by the 
RO/AMC.

3. The Veteran should be afforded a VA 
respiratory examination to determine the 
nature and severity of his asthma.

a. The claims folder, and a copy of 
this remand, will be reviewed by the 
examiner, in conjunction with this 
examination, and the examiner must 
acknowledge receipt and review of 
these materials in any report 
generated as a result of this 
examination. 
        
b. After conducting all appropriate 
testing (to include pulmonary 
function testing) and any other 
appropriate inquiries, the examiner 
must indicate whether the Veteran 
has FEV-1 less than 40 percent 
predicted, or, FEV-1/FVC less than 
40 percent or, more than one attack 
per week with episodes of 
respiratory failure, or; requires 
daily use of systemic (oral or 
parenteral) high doses of 
corticosteroids or immuno-
suppressive medications. The 
examiner should also indicate how 
the Veteran's service-connected 
asthma affects his ability to obtain 
or maintain substantially gainful 
employment or whether the Veteran's 
service-connected asthma causes 
marked interference with employment. 
The examiner should also provide a 
full description of the effects the 
Veteran's service-connected asthma 
has on the Veteran's ordinary 
activity or the limitation of 
activity (if any) imposed by his 
service-connected asthma. A complete 
rationale should be provided for any 
opinion provided. 

4. Thereafter, the RO/AMC will 
readjudicate the issues of service 
connection for a depressive disorder, not 
otherwise specified and TDIU. The RO/AMC 
must ensure that all directed factual and 
medical development as noted above is 
completed. In the event that the 
examination reports do not contain 
sufficient detail, the RO/AMC must take 
any appropriate action by return of the 
report to the examiner for corrective 
action. See 38 C.F.R. § 4.2, above. If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
with an appropriate Supplemental 
Statement of the Case, which sets forth 
the applicable legal criteria pertinent 
to this appeal, to include the laws and 
regulations on service connection and 
TDIU. They should be given an opportunity 
to respond. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





